Reversing.
Richard V. Wood was indicted, under sections 1376k1, 1376k2, Kentucky Statutes Supplement 1928, as a member of the firm of George T. Wood  Sons, brokers in Louisville, Ky. It was charged that when the firm was insolvent he assented to receiving $3,000 on account of the purchase of certain stock in the Standard Oil Company. He demurred to the indictment; his demurrer was overruled. On the trial of the case he was found guilty and sentenced to 18 months' imprisonment. The precise question presented by the record was before this court in Wood v. Commonwealth, 225 Ky. 294, 8 S.W.2d 428. In that case it was held that a member of the firm could not be punished under the statute, and a like indictment against Wood was dismissed. That opinion is conclusive here.
Judgment reversed, and Cause remanded for further proceedings consistent herewith. *Page 284